DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-14, 16, 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior arts of records does not explicitly teach “each of the plurality of keywords includes a predetermined rank that determines which keyword of the plurality of keywords associated with the respective images is selected when at least one keyword of the plurality of keywords is input as a search condition, and the plurality of images having a default display order in which they are to be displayed; determine a ranked display order of images associated with the at least one keyword based on the rank associated with the at least one keyword among the plurality of keywords, determine,  from among the stored images related to the facility, an image based on and representing content of a primary service of the one or more of the plurality of different services described by the at least one keyword received as the input and provided at the facility; switch from the default display order of the stored images related to the facility to an order based on the ranked display order such that a default image that is displayed in a primary position is switched to the image associated with the at least one keyword; wherein the main image is configured to be displayed in the primary position of the search result guide data; a second keyword having a rank that is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FATIMA P MINA/Examiner, Art Unit 2159                                                                                                                                                                                                        
/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159